

Exhibit 10.21




ADIENT PLC
NON-EMPLOYEE DIRECTORS COMPENSATION SUMMARY
AND OWNERSHIP GUIDELINES
as Amended and Restated Effective as of October 1, 2018 (the “Effective Date”)
I.
Non-Employee Director Compensation. Compensation for non-employee members of the
Board of Directors (the “Board”) of Adient plc (“Adient”) consists of the
payment of:



(i)a retainer at the annual rate of USD $290,000 to each non-employee director
in the form of USD $145,000 in cash (the “Cash Retainer Amount”) and USD
$145,000 in ordinary shares of Adient (the “Share Retainer Amount”);


(ii)a Committee Chair fee at the annual rate of USD $10,000 in cash to each
non-employee chair (each “Committee Chair”) and successor chair for the Audit,
Corporate Governance, and Compensation Committees of the Board (the “Committee
Chair Fee”);


(iii)during any time in which there is a non-employee chair of the Board (a
“Board Chair”), a Board Chair fee at the annual rate of USD $170,000 in the form
of USD $85,000 in cash (the “Board Chair Cash Fee Amount”) and USD $85,000 in
ordinary shares of Adient (the “Board Chair Share Fee Amount”) to such Board
Chair and any successor Board Chair, provided that the Board Chair shall not
also receive a Committee Chair Fee as described above; and


(iv)during any time in which there is a non-employee lead director of the Board
(a “Lead Director”), a Lead Director fee at the annual rate of USD $30,000 in
cash to such Lead Director and any successor Lead Director (the “Lead Director
Fee”), provided that the Lead Director shall not also receive a Committee Chair
Fee as described above.


II.Payment of the Share Retainer Amount and the Board Chair Share Fee Amount.
Adient will issue ordinary shares for the Share Retainer Amount to each
non-employee director then in office, and will issue ordinary shares for the
Board Chair Share Fee Amount to any Board Chair then serving, on (or as soon as
practicable following) the date of each annual general meeting of shareholders
(“AGM”), subject to the following:


(i)Director Retirement as of the AGM. If a director is retiring from the Board
as of the date of such AGM, then the director will not be entitled to receive
any ordinary shares for the Share Retainer Amount or the Board Chair Share Fee
Amount.


(ii)Director Retirement Intention Announcement. If as of the date of such AGM a
director has announced his or her intention to retire from the Board prior to
the next AGM, then, rather than receiving the full Share Retainer Amount or the
Board Chair Share Fee Amount, the director will receive ordinary shares with an
aggregate value of (x) the number of days between the AGM and the intended
effective date of the director’s retirement divided by (y) 365, multiplied by
the Share Retainer Amount or the Board Chair Share Fee Amount, as applicable,
representing payment for the period of the director’s service from the AGM until
the intended effective date of the director’s retirement.


(iii)Director Departure Before Next AGM. If, after receiving the full Share
Retainer Amount or the full Board Chair Share Fee Amount following an AGM, a
director leaves the Board for any reason prior to the next AGM (other than as a
result of death, disability or pursuant to an announced retirement as
contemplated by the preceding paragraphs), then such director shall reimburse
Adient for a pro-rata portion of such Share Retainer Amount or Board Chair Share
Fee Amount by paying to Adient in cash an amount equal to (x) the quotient of
(i) the number of days in the period from the date of the last AGM to the
effective date of the director’s departure from the Board divided by (ii) 365,
multiplied by (y) the product of (1) the total number of ordinary shares
received as payment for such Share Retainer Amount or such Board Chair Share Fee
Amount, as applicable, multiplied by (2) the closing market price of Adient’s
ordinary shares on the effective date of the director’s departure from the
Board.


(iv)Director Appointment Between AGMs. If a director is appointed as a director
between AGMs, then, in addition to the ordinary shares for the full Share
Retainer Amount paid at the first AGM following the director’s appointment, the
director will be entitled to receive additional ordinary shares upon or as soon
as reasonably practicable after the effective date of the director’s appointment
with an aggregate value equal to (x) the number of days in the period from the
effective date of the director’s appointment or election to the Board through
such first AGM divided by (y) 365, multiplied by the Share Retainer Amount,
representing payment for the period of the director’s service from the
director’s appointment as a director until such AGM.


(v)Board Chair Appointment Between AGMs. If a director is appointed as Board
Chair between AGMs, then, in addition to the ordinary shares for the full Board
Chair Share Fee Amount paid at the first AGM following the director’s
appointment




--------------------------------------------------------------------------------





as Board Chair, the director will be entitled to receive additional ordinary
shares upon or as soon as reasonably practicable after the effective date of the
director’s appointment with an aggregate value equal to (x) the number of days
in the period from the effective date of the director’s appointment or election
to the Board through such first AGM (or, if the date of such meeting is not
known, through the anniversary of the date of the preceding AGM) divided by
(y) 365, multiplied by the Board Chair Share Fee Amount, representing payment
for the period of the director’s service from the director’s appointment as a
director until such AGM.


The ordinary shares shall be issued under the Adient plc 2016 Director Share
Plan, as in effect from time to time.
III.Payment of the Cash Retainer Amount and the Committee Chair Fee, Board Chair
Cash Fee Amount or Lead Director Fee. Adient will pay the Cash Retainer Amount
and the Committee Chair Fee, Board Chair Cash Fee Amount or Lead Director Fee in
the form of an annual payment in advance, as soon as practicable after the date
of each AGM. Payment of the Cash Retainer Amount, the Committee Chair Fee, the
Board Chair Cash Fee Amount and the Lead Director Fee is subject to the
following:


(i)Director Retirement as of the AGM. If a director is retiring from the Board
as of the date of such AGM, then the director will not be entitled to receive
any Cash Retainer Amount nor any Committee Chair Fee, Board Chair Cash Fee
Amount or Lead Director Fee.


(ii)Director Retirement Intention Announcement. If as of the date of such AGM a
director has announced his or her intention to retire from the Board prior to
the next AGM, then, rather than receiving the full Cash Retainer Amount and, if
applicable, the full Committee Chair Fee, Board Chair Cash Fee Amount or Lead
Director Fee, the director will receive a cash payment equal to (x) the number
of days between the AGMs and the intended effective date of the director’s
retirement divided by (y) 365, multiplied by the sum of (a) the Cash Retainer
Amount and, if applicable, (b) the Committee Chair Fee, the Board Chair Cash Fee
Amount or the Lead Director Fee, representing payment for the period of the
director’s service from the AGM until the intended effective date of the
director’s retirement.


(iii)Director Departure Before Next AGM. If, after receiving the full Cash
Retainer Amount, and, if applicable, the full Board Chair Cash Fee Amount or
Lead Director Fee, following an AGM, a director leaves the Board for any reason
prior to the next AGM (other than as a result of death, disability or pursuant
to an announced retirement as contemplated by the preceding paragraphs), then
such director shall reimburse Adient for a pro-rata portion of such amounts by
paying to Adient in cash an amount equal to (x) the quotient of (i) the number
of days in the period from the date of the last AGM to the effective date of the
director’s departure from the Board divided by (ii) 365, multiplied by (y) the
sum of (1) the Cash Retainer Amount and, if applicable (2) the Committee Chair
Fee, the Board Chair Cash Fee Amount or the Lead Director Fee, as applicable.


(iv)Director Appointment Between AGMs. If a director is either elected or
appointed to the Board or is appointed as a Committee Chair (or successor to a
Committee Chair), Board Chair (or successor to a Board Chair) or Lead Director
(or successor to a Lead Director) between AGMs, then in addition to receiving
the full Cash Retainer Amount and, if applicable, the full Committee Chair Fee,
Board Chair Cash Fee Amount or Lead Director Fee at the first AGM following such
election or appointment, such director will be entitled to receive upon or as
soon as reasonably practicable after the effective date of such election or
appointment a prorated amount of the Cash Retainer Amount or any Committee Chair
Fee, Board Chair Cash Fee Amount or Lead Director Fee with such amount to be
determined in the manner set forth below, as applicable:


a.Cash Retainer Amount: The non-employee director shall receive a cash amount
equal to (x) the quotient of (i) the number of days from the effective date of
the appointment or election to the date of the AGM divided by (ii) 365,
multiplied by (y) the full Cash Retainer Amount; and


b.Committee Chair Fee, Board Chair Cash Fee Amount or Lead Director Fee: The
non-employee director shall receive a cash amount equal to (x) the quotient of
(i) the number of days from the effective date of the appointment or election to
the date of the AGM divided by (ii) 365, multiplied by (y) the full Committee
Chair Fee for a Committee Chair, the full Board Chair Cash Fee Amount for the
Board Chair or the full Lead Director Fee for the Lead Director.


IV.
Meeting Attendance Fees. Adient will not pay any fees for attendance at meetings
of the Board or any committee.

 
V.Expense Reimbursement. Adient will also reimburse non-employee directors for
any reasonable expenses related to their service on the Board.
 
VI.Withholding. Adient shall be entitled to withhold from the Cash Retainer
Amount of each director an amount necessary to satisfy any tax withholding
obligations with respect to the director’s Cash Retainer Amount, and Share
Retainer Amount and


2

--------------------------------------------------------------------------------





Board Chair Share Fee Amount, if applicable, and, if the Cash Retainer Amount is
not sufficient to satisfy such tax withholding obligations, Adient shall be
entitled to withhold from the Share Retainer Amount or the Board Chair Share Fee
Amount any additional amount required, provided that the amount withheld with
respect to the Share Retainer Amount or the Board Chair Share Fee Amount may not
exceed the total maximum statutory tax rates associated with the transaction to
the extent necessary to avoid adverse accounting treatment. Notwithstanding the
foregoing or anything to the contrary in this document, in the event Adient is
required to withhold any taxes or other amounts as a result of any payment
hereunder, Adient may satisfy such tax obligations by withholding from the Cash
Retainer Amount, the Share Retainer Amount, or any other amount owed by Adient
to the applicable director the amount needed to satisfy any withholding
obligations, provided that the amount withheld with respect to the Share
Retainer Amount or the Board Chair Share Fee Amount may not exceed the total
maximum statutory tax rates associated with the transaction to the extent
necessary to avoid adverse accounting treatment.
  
VII.Ownership of Adient Ordinary Shares. All non-employee directors are required
to hold an amount of Adient ordinary shares equal to five times the Cash
Retainer Amount within five years of being elected or appointed to the Board.




3